       Case: 1:19-cv-08040 Document #: 4 Filed: 12/09/19 Page 1 of 2 PageID #:33




                      IN THE UNITED STATES DISTRICT COURT
                      OR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


  WILL MOFFETT and CURTIS BOWERS,
  on behalf of themselves and all other persons
  similarly situated, known and unknown

                          Plaintiffs,                 No. ________________

  v.

  HC AURORA, LLC and PENN NATIONAL
  GAMING, INC.

                           Defendants.

                        CORPORATE DISCLOSURE STATEMENT

        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.2, HC Aurora, LLC states

that it is a limited liability company. Its sole member is Hollywood Casinos, LLC. Hollywood

Casinos’ sole member is CRC Holdings, Inc. The ultimate parent company of CRC Holdings, Inc.

is Penn National Gaming, Inc., a publicly traded corporation.


 Dated: December 9, 2019                      Respectfully submitted,

                                              HC AURORA, LLC


                                              /s/ Daniel R. Saeedi
                                             Daniel R. Saeedi (#6296493)
                                             dsaeedi@taftlaw.com
                                             Allison E. Czerniak (#6319273)
                                             aczerniak@taftlaw.com
                                             TAFT STETTINIUS & HOLLISTER LLP
                                             111 East Wacker Drive, Suite 2800
                                             Chicago, IL 60601
                                             Telephone: 312-527-4000
                                             Facsimile: 312-966-8584
     Case: 1:19-cv-08040 Document #: 4 Filed: 12/09/19 Page 2 of 2 PageID #:33




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019, the foregoing was served by electronic mail

upon the following:

                      Douglas M. Werman (dwerman@flsalaw.com)
                      Maureen A. Salas (msalas@flsalaw.com)
                      Zachary C. Flowerree (zflowerree@flsalaw.com)
                      Sarah J. Arendt (sarendt@flsalaw.com)
                      WERMAN SALAS P.C.
                      77 West Washington, Suite 1402
                      Chicago, Illinois 60602
                      (312) 419-1008

                      Joseph A. Fitapelli (jfitapelli@fslawfirm.com)
                      Dana Cimera (dcimera@fslawfirm.com)
                      FITAPELLI & SCHAFFER, LLP
                      28 Liberty Street, 30th Floor
                      New York, New York 10005

                      Attorneys for Plaintiff




                                                      /s/ Daniel R. Saeedi
                                                     Daniel R. Saeedi (#6296493)
                                                     dsaeedi@taftlaw.com
                                                     Allison E. Czerniak (#6319273)
                                                     aczerniak@taftlaw.com
                                                     TAFT STETTINIUS & HOLLISTER LLP
                                                     111 East Wacker Drive, Suite 2800
                                                     Chicago, IL 60601
                                                     Telephone: 312-527-4000
                                                     Facsimile: 312-966-8584
